Mr. Chief Justice Brantly:
I concur in the reversal of the judgment and order, but do so upon the ground that upon the facts appearing in the record the deceased was a trespasser upon the property of the defendant railway company, and that the defendant owed him no duty while he was there other than to refrain from injuring him through its wanton or grossly negligent conduct, after knowledge of his presence. In my opinion the ease falls within the principle of the case of Driscoll v. Clark, 32 Mont. 172, 80 Pac. 1, 373.
Mr. Justice Holloway :
I agree with the conclusion reached by Mr. Justice Smith and with the doctrine of the “Turntable Cases,” when expressed as I think it should be. In many instances I think this doctrine has been carried to such an extent that the principle involved has been completely overlooked. It is a general rule that the owner of private lands does not owe any positive duty to trespassers. His duty in such a case is of a negative character — that he will not willfully or wantonly cause injury. But to the general rule above the doctrine of the “Turntable Cases” furnishes an exception; for, although the injured child was technically a trespasser, the trespass is excused by what is deemed the land owner’s implied invitation extended under the particular circumstances. At present I am not prepared to go further than to say that I think such *118land owner should be held liable to the injured child only in a case presenting all of the following facts:
(1) That the injured child was too young and inexperienced to appreciate the danger, and was therefore incapable of contributory negligence.
(2) That the injury was caused by an unguarded, dangerous machine, or other dangerous thing peculiarly attractive to children of the class to which the injured one belongs.
(3) That the land owner impliedly invited children of that class to come upon his premises. This invitation may be implied from the fact that the land owner knew, or, in the exercise of ordinary care, ought to have known, that such children were in the habit of coming on his premises to play or to gratify their childish curiosity.